

117 SRES 15 ATS: Authorizing the taking of a photograph in the Chamber of the United States Senate.
U.S. Senate
2021-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 15IN THE SENATE OF THE UNITED STATESJanuary 25, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the taking of a photograph in the Chamber of the United States Senate.1.Authorization for photograph(a)In generalParagraph 1 of Rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol (prohibiting the taking of pictures in the Senate Chamber) shall be temporarily suspended for the sole and specific purpose of permitting an official photograph to be taken on January 26, 2021, of the swearing in of Members of the United States Senate for the impeachment trial of the former President of the United States.(b)AdministrationThe acting Sergeant at Arms and Doorkeeper of the Senate is authorized and directed to make the necessary arrangements to carry out subsection (a), which arrangements shall provide for a minimum of disruption to Senate proceedings.